AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                   Page I of I


                                                          UNITED STATES DISTRICT COURT
                                                                            SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                                             v.                                  (For Offenses Committed On or After November I, 1987)


                                     Jesus Rios-Soriano                                          Case Number: 3:19-mj-20396-RNB

                                                                                                 Paul Allen Barr
                                                                                                 Defendant 's Attorney


REGISTRATION NO. 82647298

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                                                      ------~-----------------------------------------
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                                     Nature of Offense                                                              Count Number(s)
8:1325                                              ILLEGAL ENTRY (Misdemeanor)                                                    1


 0 The defendant has been found not guilty on count(s)
                                                                                            -------------------------------------
 0 Count(s) ---------------------------------dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               Friday, January 25, 2019
                                                                                               Date of Imposition of Sentence

                              r. ...; ·.··-  -·-· -·- ---------

                                                                                               ~MAJOR
        ~--·--
                                          rt        \''T.~-'.

                              r,~~       .
                                      ' j •.
                                                        . :. - ; 1    v;'
                     ---------,
                              ..         ,.,   ~.   -     -·,:!   4   .




                    r J.~N 2 5 2oig I                                                          UNITED STATES MAGISTRATE JUDGE



         SC1 L_j
                    I
                    ~--·---·-- --·- ---- _,
                   . ,- __,   :~
                                                l
                   C '. ,, l>.; lJISlH"·;J CULJHT
                                   !;!s rHIC! ()f' CA!. , ,:w!'!!A
                                                                          _                                                            3: 19-mj-20396-RNB
        . cW_ _ _ _ _ _ ------~DE:::c.P..::U-"-TY'-'
